EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Paragraph [0001], line 2: inset –now U.S. Patent No. 10,936,492,-- before “which”.
 The following is an examiner’s statement of reasons for allowance: Conway teaches first and second last level caching and missing at the first last level cache, but fails to teach the combination including the limitation of (1) a second FLC module having a second FLC controller and second memory, the second FLC module configured to receive, responsive to the first FLC module not having the data requested by the processor, the data request from the first FLC module and forward the data request to a storage drive, configured with a main memory, to retrieve the data identified by the data request; and (2)responsive to the first FLC controller containing the physical address, retrieving the data from the first DRAM and providing the data to the processor, responsive to the first FLC controller not containing the physical address, forwarding the request for data and the physical address to the second FLC module, determining if the second FLC controller contains the physical address; and responsive to the second FLC controller containing the physical address, retrieving a cache line containing the data from the second DRAM and providing the cache line to the first FLC module; and (3) a first final level cache (FLC) cache system, communicating with the processor to receive a first data request for first data and a second data request for second data, configured to function as main memory cache and receive the first data request for the first data,  a second FLC cache system, communicating with the processor, configured to function as main memory cache and receive the second data request for the second data, a storage drive configured with a main memory partition such that the main memory partition of the storage drive functions as main memory.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian R. Peugh whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/BRIAN R PEUGH/               Primary Examiner, Art Unit 2133